 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    LAFAYETTE D. HOLMES, JR.,                        Case No. 2:17-cv-01980-RFB-GWF
12                       Petitioner,                   ORDER
13           v.
14    JO GENTRY, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion to extend time to file second amended

18   petition (fourth request) (ECF No. 24), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion to extend time to file

20   second amended petition (fourth request) (ECF No. 24) is GRANTED. Petitioner will have

21   through July 12, 2019, to file a second amended petition for a writ of habeas corpus.

22          DATED: June 20, 2019.
23
                                                           ______________________________
24                                                         RICHARD F. BOULWARE, II
                                                           United States District Judge
25

26
27

28
                                                      1
